Citation Nr: 1224114	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from February 1977 to January 1980.  

This case is before the Board of Veterans' Appeals (BVA or Board), on appeal from a rating decision of February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  Shortly after the appellant's claim was received by the Board, and upon reviewing the claims file, the Board referred this matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the appellant's coronary artery disease.  This occurred in December 2011.  The advisory opinion has been obtained and included in the claims file for review.  It is noted that the appellant, along with his representative, were given the opportunity to provide any comments with respect to the VHA opinion and those comments have also been included in the claims file for review.


FINDINGS OF FACT

1.  During service, the appellant, while experiencing chest pains, irregular heartbeats, and tachycardia, was not diagnosed as suffering from coronary artery disease or any other cardiac disorder, disability, or disease. 

2.  The appellant was diagnosed with coronary artery disease many years following service.  Nevertheless, medical evidence etiologically linking this current disability with the appellant's military service has not been presented.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated active duty service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  The record indicates that the appellant was provided notice in a letter sent to him from the RO in November 2007.  The letter informed the appellant that VA would assist him in obtaining any documents that it was made aware thereof that would assist in the decision-making process of the claim.  He was further told that he could proffer any documents or statements in support of his claim, and that all items would be considered when a decision on the merits of his claim was made.  In addition, he was also informed how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All that the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated by, and those other records that VA was made aware thereof.  It is specifically noted that the VA obtained a copy of the appellant's Social Security Administration (SSA) file and those records have been included in the claims folder for review.  Given the foregoing, the Board finds that VA has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the Board did obtain such an opinion in the winter of 2012 from a VHA examiner.  The VHA opinion has been included in the claims file for review.  The report involved a review of the claims folder and the appellant's available medical treatment records.  Upon completion of that review, the VHA examiner provided a detailed analysis of the appellant's cardiac disability and the etiology thereof.  Therefore, the Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal and over the course of the appeal, the accredited representative has submitted argument on behalf of the appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Moreover, the appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 


II.  Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2011).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

III.  Discussion

The appellant has come before the VA asking that service connection be granted for coronary artery disease.  He has averred that he suffered from a myriad of symptoms and manifestations associated with the heart while on active duty.  While he was not diagnosed as suffering from a permanent disorder while in the service, he believes that the manifestations he experienced were the prodromas of a disability that later fully developed (that of coronary artery disease).  As such, he believes that service connection should be granted.

A review of the appellant's service medical treatment records show that on three separate occasions the appellant exhibited cardiac-type complaints.  More specifically, in September 1978, he sought treatment for chest pain and shortness of breath.  The appellant was examined and no cardiac disorder was diagnosed.  It is noted that an EKG accomplished at that time produced normal results.  Approximately two and one half months later, in December 1978, he once again sought treatment.  This time he claimed that he was suffering from dizziness and headaches.  Once again, he was not diagnosed with a cardiac disorder.  The record suggested that a provisional diagnosis of vertigo was given.  Finally, in January 1979, he sought treatment for a rapid heart rate with chest pains.  Another EKG was performed, and again the test produced normal results.  Nevertheless, he was provided with heart medications but a differential diagnosis of a chronic disability of the heart was not given.  Moreover, the service medical treatment records suggest that the health care providers who were treating the appellant for his various complaints hypothesized that the symptoms were the product of a thyroid, not a cardiac, condition.  It is also noted by the Board that the appellant's end-of-enlistment examination was negative for any findings or diagnoses of a chronic heart disability, to include hypertension, coronary artery disease, etcetera.  

The appellant was released from active duty in January 1980.  A review of the claims folder reveals that between January 1980 and January 1981, the appellant did not seek treatment for a heart disorder.  In fact, the appellant did not seek VA compensation benefits for a cardiology disability until September 2007.  At that time, the appellant submitted a claim for VA compensation benefits and on the application for benefits, the appellant "admitted" that he did not seem treatment for a heart disability until 2005.  This was twenty-five years after his discharge from the United States Army.  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including coronary artery disease, when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  The evidence fails to reflect that the appellant was diagnosed with coronary artery disease within his first post-service year.  As such, he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

Following the submission of his claim, the appellant underwent a VA Heart Exam.  This occurred in January 2008.  The examiner reviewed the appellant's service medical treatment records and the post-service medical records.  He then examined the appellant and gave a diagnosis of coronary artery disease.  The doctor was asked to express an opinion concerning the etiology of the found heart disorder.  The examiner wrote:

His CAD (coronary artery disease) is less likely as not (less than 50/50 probability) caused by or the result of inservice injury/event. . . . His CAD is most likely due to his multiple risk factors, including age, gender, strong family history of cardiovascular disease, hypertension, glucose intolerance, and lipid abnormalities.  His current cardiac condition lacks any clear linkage with the subjective symptoms reported in the 1970s.  

To support the appellant's claim for benefits, the appellant's accredited representative proffered supporting documents in the form of internet searches.  These reports were from the Cleveland Clinic, the New York Times, and the Mayo Clinic.  All of these records discussed various symptoms and manifestations produced by an individual who has been diagnosed with coronary artery disease.  These records also noted the early prodromas of the disease.  Upon submission of these records, the appellant's accredited representative asked that the information provided in the excerpts be applied to the appellant's claim.  That is, even though none of the excerpts discussed the appellant's case history and while none of the medical care providers who generated those excerpts ever examined the appellant (or reviewed his records), the accredited representative prayed that the Board grant service connection for the appellant based on the similarities present in the appellant's case and the data provided in the excerpts.  

Following receipt of the claim at the Board, and upon reviewing the evidence of record, the Board concluded that additional development of said claim was necessary.  Thus, in January 2012, an opinion from a doctor associated with the VHA with respect to the etiology of the claimed cardiac disability.  A medical doctor responded to the Board's request.  The record indicates that the medical specialist reviewed all of the appellant's service medical records and the post-service medical records along with his statements given over the course of the appeal.  After extensive review, the VHA doctor found that it was less than likely that the cardiac symptoms exhibited in service by the appellant were prodromas or early manifestations of a disability from which the appellant now suffers.  He further opined that it was less likely than not that the inservice complaints were transitory and did not indicate that the appellant was suffering from a cardiac disorder while on active duty.  The reviewer further found:

	. . . Based on records available for review it appears that these symptoms were atypical and nonspecific with no objective findings on the tests to suggest to be symptoms of a nonpermanent condition.  Given [the] lack of any further documentation of these complaints after discharge from service until 2005, it can be assumed that these complaints resolved.  The events that occurred in 2005 were very different and typical for coronary artery disease.

....

	. . . It is highly unlikely that the current disability, in addition to his strong CAD risk factors be attributed to the symptoms and manifestations experienced by the patient while he was on active duty.  Premature CAD is rarely known to occur as early as age 30's and when it occurs[,] the symptoms are typical with exertional angina.  It does not appear that there was a stress test done during that time to document the same, however it is assumed that the patient was fairly physically active at age 26 while in service.  The character and the description of chest pain during active duty, as described in the chart, appear to occur at rest and this is very atypical for angina in a patient of his age.  

There is no additional positive or negative evidence contained in the claims folder for review.  As an aside, the Board would note that it has reviewed the appellant's electronic records and there are no electronic records that either support or refute the appellant's assertions.  Instead, the electronic records are merely electronic copies of the rating action and the notification letter to the appellant concerning the denial of benefits.  

In sum, the probative evidence is as follows.  The appellant states that it is his opinion that his current heart disability began in or was caused by or the result of his military service.  A VA doctor has opined that the appellant's current cardiac disorder was not caused by or the result of his military service.  The same doctor has concluded that the disability also did not begin while the appellant was on active duty.  A second doctor, associated with VHA, has endorsed the VA doctor's opinion.  No other evidence is of record except for the appellant's (and his representative's) lay assertions that he has suffered from the condition since service or that it was caused by his military service. 

In determining whether evidence submitted by the appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's lay statements during the course of this appeal have not been contradictory.  Since the appellant filed his claim, his recitation of the assertions made has remained consistent and not at odds with other statements made by himself.  Yet, it is also noted that despite the appellant's assertions, the medical records have not mirrored his nonexpert hypothesis concerning his coronary artery disease.  Thus, the Board finds that the appellant's statements are, at the very least, credible, probative, and they add some minimal weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

In weighing the evidence on file, the Board notes that a VA examiner has reviewed the record and has rendered a medical opinion that the appellant's diagnosed coronary artery disease was not caused by military service or is the result of the appellant's military service or any incidents therein.  A VA doctor has also made the same conclusion.  

The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are the two medical opinions concerning the etiology of the appellant's current coronary artery disease.  Both of these opinions have, without hesitation, found that the appellant's current disorder was not related to or caused by or the result of the acute cardiac-like symptoms he experienced while on active duty.  Again, the Board notes that the appellant has not submitted any medical opinions that would tend to refute or contradict the opinions of the VA physicians involving the etiology of the appellant's diagnosed coronary artery disease.  Per the reports, the examiners reviewed the complete claims folder including the statements provided by the appellant.  In providing their opinions, the physicians were not equivocal, vague, or ambiguous with their opinion that the appellant's military service did not lead to the development of his current coronary artery disease.  Both VA doctors reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

Accordingly, the Board attaches the most significant probative value to the VA opinions as they appear to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  To state the matter in a different way, the Board accepts the examiners' opinions as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that each opinion was based on a review of the applicable record, the Board finds such opinions are probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no medical opinion to the contrary.

With respect to the excerpts provided by the appellant's accredited representative, the Board finds that these pieces of evidence are not probative with regard to the instant claim because they do not address whether the appellant's symptoms during service were an early manifestation of his coronary artery disease.  See Sacks v. West, 11 Vet. App. 314, at 317 (1998); Mattern v. West, 12 Vet. App. 222, at 228 (1999).  Moreover, the literature only provides generalized information concerning coronary artery disease and the prodromas of such a condition.  Although there may be basic similarities to the medical history described in the articles, the highly probative VA doctors' opinions establish the appellant's symptoms during service were not presenting symptoms of his coronary artery disease.  Accordingly, the literature is too general and inconclusive, especially when considered in combination with the other evidence, to support the appellant's claim. 

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the appellant's service and his current coronary artery disease is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the coronary artery disease is somehow related to or was caused by or the result of the appellant's military service.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's lay conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed heart condition that resulted from his military service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from coronary artery disease that he believes was caused by or the result of or began during his military service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Moreover, due to the medical complexity of the issue involved, the Board finds that the appellant's assertions alone are insufficient to establish service connection.  As a lay person the appellant has not been shown to be qualified through education, training, or expertise to offer an opinion on a medical diagnosis or on medical causation.  Additionally, in view of the period without evidence of treatment from 1980 to 2005, and the lack of clinical findings until after the appellant filed this claim for benefits, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, his lay assertions are of less probative value when offered to establish a causal connection between his current coronary artery disease and his military service.  Thus, the lay assertions are not competent or sufficient. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's coronary artery disease, first diagnosed many years after service, with the appellant's military service has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.


ORDER

Entitlement to service connection for coronary artery disease is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


